Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered December 22, 2000, convicting defendant, after a jury trial, of two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could reasonably infer that the vials of crack cocaine recovered from the two apprehended buyers were the same objects that they had obtained from defendant minutes earlier (see, People v Sanders, 266 AD2d 50, lv denied 94 NY2d 884).
The court properly exercised its discretion in continuing with the trial when defendant failed to appear, and the People and the court made diligent but unsuccessful efforts to determine defendant’s whereabouts. The court properly concluded that defendant had voluntarily absented himself and, thereby, forfeited his right to be present at trial (see, People v Sanchez, 65 NY2d 436). Since defendant failed to appear in the midst of trial, warnings pursuant to People v Parker (57 NY2d 136) were not necessary; in any event, the court had administered Parker warnings earlier in the trial. Since the court had no reason to believe that an adjournment would result in defen*429dant’s presence, the court properly proceeded in his absence (see, People v Jones, 163 AD2d 203, Iv denied 76 NY2d 987). Concur—Nardelli, J.P., Sullivan, Ellerin, Lerner and Rubin, JJ.